DETAILED ACTION
This action is responsive to the claim amendments and Applicant Remarks filed 02 February 2022. Examiner acknowledges amendments made to claims 1, 5, 7, and 15. Claims 1-15 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: claim 1, 15, and those dependent therefrom have been amended to overcome the rejections under 35 U.S.C. 102(a)(1) and 35 U.S.C. 103 set forth in the previous office action.
Regarding claim 1, the closest prior art of record is Downey (US-481433-A, previously presented), which teaches a suction applying device for applying suction to a sampling unit for sampling bodily fluid, wherein the suction applying device comprises a syringe body with a hollow interior (housing 2, compartment 4 (Downey, Figures 1-2)), a longitudinal wall surrounding the hollow interior (partition wall 3, (Downey, Figures 1-2)), and a piston movable inside the hollow interior of the syringe body (piston 9 (Figures 1-2), wherein the syringe body has a rear end (Col 2, lines 7-8) through which a piston rod connected to the piston extends outside of the syringe body and by means of which the piston can be moved (Col 2, lines 36-44), and a front end opposite the rear end (partial end wall 7 (Figures 1-2)), a connection arrangement configured for connection of a sampling unit, wherein the connection arrangement is located at the front end of the syringe body (Col 2, lines 9-10, 48-49), a first conduit (compartment 5 (Figures 1-2)) having a rear opening connecting the first conduit to a rear portion of the hollow interior of the syringe body (opening 3’ (Figures 1-2)), in which rear portion a sub-pressure is created when the piston is moved forward inside the hollow interior (Col 2, lines 54-60; Figures 1-2), and a front opening by means of which the first conduit is connectable to a sampling unit (wherein the hole formed on the surface of partial end wall 7 by needle hub 8 is considered the front opening), and a second conduit, which second conduit connects a front portion of the hollow interior of the syringe body with the exterior of the syringe body (openings 7’ (Figure 2)), and which front portion is located between the piston and the front end of the syringe body (Col 2, line 68-Col 3, line 3; Figure 2; wherein the openings 7’ being through partial end wall 7 that has a thickness, the openings 7’ constitute a tubular structure between the needle facing surface of partial end wall 7 and the piston 9). However, Downey fails to explicitly disclose that the first conduit comprises a longitudinal tube having a front opening connected to the sampling unit by the connection arrangement, wherein the first conduit extends longitudinally, from the front opening to the rear opening, through the longitudinal wall of the syringe body, wherein a sub-pressure is created in the rear portion of the hollow interior of the syringe body, and wherein the second conduit comprises a longitudinal tube having a first opening into the front portion of the hollow interior of the syringe body, and a second opening through the syringe body to the exterior, wherein the second conduit extends through the longitudinal wall of the syringe body from the first opening to the second opening. Without the benefit of hindsight, it would not have been obvious to modify Downey in order to incorporate the limitations that are not expressly taught by Downey, rendering the claim and those dependent therefrom allowable over the prior art. 
Regarding claim 15, the closest prior art of record is Downey in view of Dancilla (WO-2015187066-A1, previously presented), which teaches a teaches a method for detecting a component in a bodily fluid, comprising applying the front end of the suction applying device with the microneedle device onto the stratum corneum of a person (Thereby the skin may be cut and opened to facilitate extraction of bodily fluid (Dancila, Paragraph [0031]); wherein, as the stratum corneum is the outermost layer of the skin, to cut the skin, one would cut through the stratum corneum), and applying a pressure force onto the apparatus such that the microneedles penetrate the stratum corneum into epidermis (Dancila, Paragraph [0031]), pushing the piston towards the front end of the syringe body and creating a suction force through the first conduit and the sampling unit whereby a suction force is created in the microneedles, whereby bodily fluid is extracted through the microneedles and further directed to the sample recipient device of the sampling unit (Downey, Col 2, lines 54-60), performing a measurement of the extracted sample of bodily fluid in a sensor device (Dancilla, Paragraph [0077]), wherein the measurement is related to the presence of a component to be detected in the bodily fluid, and detecting the component based on the performed measurement (Dancilla, Paragraph [0077]). However, the combination of Downey in view of Dancilla fails to expressly disclose providing an apparatus according to claim 7, wherein claim 15 is similarly allowable for incorporating allowable subject matter from claim 7 which is dependent on claim 1, which has been shown to be allowable. Without the benefit of hindsight, it would not have been obvious to modify Downey in view of Dancilla in order to incorporate the limitations that are not expressly taught by Downey or Dancilla, rendering the claim allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Woodell-May (US-9833474-B2) teaches a device and method for obtaining a blood fraction, wherein Woodell-May teaches a first conduit comprising a tube having a front opening connected to a sampling unit by a connection arrangement located at a front end of the syringe body and having a rear opening connected the first conduit to a rear portion of a hollow interior, the first conduit extending longitudinally along a length of the device, from the front opening to the rear opening (A withdraw port 270 can be carried on the isolator 255 communicating with the withdraw port 245 and the collection port 240 (Woodell-May, Col 10, lines 38-40, Figure 2)); and a second conduit, which second conduit connects a portion of the hollow interior of the body of the device with the exterior of the device, wherein the second conduit comprises a tube having a first opening into a portion of the hollow interior of the device, and a second opening through the device to the exterior, wherein the second conduit extends longitudinally along the length of the device from the first opening to the second opening (collection vent tube 285 allows removal of a fractionated suspension in the collection area 220 through opening 290 (Woodell-May, Col 10, lines 57-59, Figure 2)).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEVERO ANTONIO P LOPEZ whose telephone number is (571)272-7378. The examiner can normally be reached M-F 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor II can be reached on (571) 272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.P.L./Examiner, Art Unit 3791                                                                                                                                                                                                        
/PATRICK FERNANDES/Primary Examiner, Art Unit 3791